Citation Nr: 0837266	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  98-08 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for right ear otitis media, 
to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to August 
1973.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in February 2007, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, for additional 
development.  The case is again before the Board for 
appellate consideration.


FINDING OF FACT

The competent medical evidence, overall, does not show that 
the veteran incurred or aggravated otitis media during active 
duty or as a result of a service-connected disability.


CONCLUSION OF LAW

Service connection for right ear otitis media, to include as 
secondary to service-connected disability, is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in June 2004 that fully addressed all 
necessary notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
(SSOC) issued in November 2007 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, a May 2006 
letter provided Dingess notice.  This notice was followed by 
the November 2007 SSOC.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted private treatment 
records.  The appellant was afforded VA medical examinations 
in June 2006, and a VA medical opinion was obtained in April 
2007.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The veteran contends that he has recurrent otitis media that 
began during active duty.  A single private medical report, 
discussed below, links the veteran's claimed otitis media to 
a service-connected disability.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2007).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses of otitis media.  
The report of his May 1973 separation medical examination 
reflects that clinical evaluation of his ears was normal, and 
identifies no defects or diagnoses.  On his May 1973 
separation report of medical history, the veteran indicated 
past or present ear, nose or throat trouble.  The physician's 
summary and elaboration section is negative for otitis media, 
but does specify sinus congestion.  The service medical 
records also reflect sinus congestion and septal deviation.  
A June 1973 physical examination, conducted in connection 
with a one-year history of sinus congestions, found that the 
veteran's ears were clear.  

Because otitis media was not seen during service, service 
connection may not be established based on chronicity in 
service or continuity of symptomatology thereafter.  38 
C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  

A September 1973 VA examination, conducted shortly after the 
veteran's separation, reflects that his ears were clear.  

Post-service private medical records include a variety of 
statements and records from H.C.G., M.D.  Dr. H.C.G. notes 
that he first treated the veteran in October 1988, when the 
veteran presented with right serous otitis media.  Treatment 
for this condition continued through 2004.  In November 1988, 
a perforated tympanic membrane (TM) had healed slowly with 
treatment, but the serous otitis media kept recurring, mainly 
in the right ear, despite treatment.  In September 2000, Dr. 
H.C.G. noted that the veteran had allergic rhinosinusitis, 
recurrent otitis media, and allergic conjunctivitis, 
secondary to allergic rhinosinusitis.  

Treatment records from other private doctors note essentially 
normal ears with the exception of the possibility of a 
perforation of the right TM in August 1994; treatment for a 
right ear infection in June 1997; and a diagnosis of otitis 
media in July 2000.

Overall, the private post-service medical records do not 
support direct service connection because they do not link 
the veteran's otitis media to his service.  The Board also 
finds it significant that the earliest evidence of otitis 
media is dated more than two decades after the veteran's 
separation from active duty.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Dr. H.C.G.'s September 2000 statement does link the veteran's 
recurrent otitis media to "allergic rhinosinusitis."  In 
this regard, the veteran is service-connected for allergic 
conjunctivitis associated with allergic rhinitis, sinusitis, 
and allergic rhinitis.  However, the September 2000 statement 
has little probative value and does not support service 
connection on a secondary basis.  The statement is internally 
inconsistent as it claims the veteran's allergic 
rhinosinusitis is secondary to his allergic rhinosinusitis.  
Further, it does not include any explanation or rationale, or 
refer to any findings in the medical record.

In this regard, the Board observes that the weight the Board 
places on a medical professional's opinion depends on factors 
such as the reasoning employed by the medical professional 
and whether or not, and the extent to which, he or she 
reviewed prior clinical records and other evidence.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Further, it 
is the Board's responsibility to make such determinations.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board). 

The report of a June 2006 VA audio examination provides 
pertinent diagnoses of right ear and left ear normal middle 
ear function.  The report of a June 2006 VA ear disease 
examination relates that the veteran's claims file was 
reviewed, including the private medical records referring to 
right TM perforation and recurrent otitis media.  The report 
provides all current examination results.  The final 
diagnosis was normal otological and audiological examination.  

Pursuant to a February 2007 Board remand, the VA examiner who 
conducted the 2006 VA ear disease examination was requested 
to answer additional questions as to the etiological 
relationship between the veteran's recurrent otitis media and 
his active duty, as well as his service-connected allergic 
rhinitis and chronic sinusitis.  In an April 2007 addendum, 
the examiner notes that he carefully reviewed the veteran's 
claims file, including the 2006 VA examination reports.  The 
examiner notes that the veteran's examination was completely 
negative for any signs of physical evidence of alleged TM 
rupture or recurrent otitis media.  Therefore, the requested 
opinions did not apply.  The examiner pointed out that the 
veteran had undergone audiograms in 1973, 1988 and 1994 which 
were all negative for any hearing loss.  The June 2006 
examination found that the veteran had normal middle ear 
functioning bilaterally.  These findings confirmed the 
absence of the claimed otitis media.  

The Board finds that the 2006 and 2007 VA medical reports and 
addendum are particularly probative evidence against the 
veteran's claim.  They are based on current examination 
results, a review of the medical evidence and the examiners' 
medical expertise.  In addition, the 2007 addendum provides a 
detailed explanation with reference to the absence of 
physical findings in the medical record.  This fact is 
particularly important, in the Board's judgment, as the 
references make for a convincing rationale.

The veteran submitted a 1998 magazine article that addresses 
otitis media, allergic rhinitis, sinusitis, and allergies.  
This document is too general in nature to provide, alone, the 
necessary evidence to support the veteran's claim.  See Sacks 
v. West, 11 Vet. App. 314, 316-17 (1998).  The medical 
treatise, [textbook, or article] must provide more than 
speculative, generic statements not relevant to the veteran's 
claim but must discuss generic relationships with a degree of 
certainty for the facts of a specific case.  Wallin v. West, 
11 Vet. App. 509, 514 (1998).  The article in the current 
case does not provide statements for the facts of the 
veteran's specific case.  Therefore, the Board concludes that 
it does not support his claim on a direct or secondary basis.

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

In this case, ear pain is a condition capable of lay 
identification.  See Espiritu, supra, and Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  Thus, the veteran's own 
testimony is competent and sufficient to establish that he 
has experienced ear pain.  However, as a lay person the 
veteran is not competent to diagnosis his ear pain, or relate 
it to service or a service-connected disability.  Espiritu, 
supra.  Moreover, the veteran's own lay opinions to that 
effect are outweighed by the probative medical evidence, 
which consists of the 2006 and 2007 VA examination reports 
and addendum.

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for right ear otitis media 
on a direct or secondary basis.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for right ear otitis media, to include as 
secondary to service-connected disability, is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


